Case: 15-51053      Document: 00513629405         Page: 1    Date Filed: 08/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-51053                                FILED
                                  Summary Calendar                         August 9, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOEL LOMAS-TORRES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:15-CR-282-1


Before SMITH, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Joel Lomas-Torres appeals the 27-month above-guidelines sentence
imposed in connection with his conviction for illegal reentry after deportation.
Lomas-Torres challenges the substantive reasonableness of his sentence,
arguing that the sentence is greater than necessary to satisfy the sentencing
goals of 18 U.S.C. § 3553(a). He contends that the court based the variance on




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 15-51053      Document: 00513629405        Page: 2     Date Filed: 08/09/2016


                                     No. 15-51053

old convictions. He further asserts that the court failed to consider mitigating
factors regarding his reason for returning to the United States.
       Because Lomas-Torres failed to object to the reasonableness of his
sentence, review is for plain error. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007). 1 In reviewing a non-guidelines sentence for substantive
reasonableness, we consider “the totality of the circumstances, including the
extent of any variance from the Guidelines range, to determine whether as a
matter of substance, the sentencing factors in section 3553(a) support the
sentence.” United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012)
(internal quotation marks and citation omitted).
      When imposing Lomas-Torres’s sentence, the district court assessed the
facts and provided specific reasons consistent with the § 3553(a) factors to
support its determination that a sentence outside of the guidelines range was
necessary to achieve the goals of sentencing. The record establishes that the
district court considered Lomas-Torres’s mitigating facts but concluded that an
above-guidelines sentence was nevertheless warranted in light of other factors
set forth in § 3553(a). Under the totality of the circumstances, including the
significant deference that is given to the district court’s consideration of the
§ 3553(a) factors and the district court’s reasons for its sentencing decision,
Lomas-Torres fails to show that the district court erred, plainly or otherwise,
in imposing his 27-month above-guidelines sentence. See Puckett v. United
States, 556 U.S. 129, 135 (2009); see Gerezano-Rosales, 692 F.3d at 400-01.
       The judgment of the district court is AFFIRMED.




      1 Lomas-Torres acknowledges our precedent, but notes that the circuits are divided on
this point and therefore wishes to preserve the issue for possible review by the Supreme
Court.


                                            2